        Case 1:21-cv-02257-MLB Document 1 Filed 06/02/21 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JENNIFER STALLARD

       Plaintiff,                       Civil Action No.

v.
                                        JURY TRIAL DEMANDED
OSMOSE UTILITIES SERVICES,
INC.

       Defendant.

                                 COMPLAINT

      COMES NOW Plaintiff Jennifer Stallard (“Plaintiff”), through her

undersigned counsel, and files this lawsuit against Osmose Utilities Services, Inc.

(“Osmose” or “Defendant”), and shows the Court as follows:

                          NATURE OF COMPLAINT

      1.     Plaintiff brings this action to obtain full and complete relief for

Defendant’s failure to pay Plaintiff for all hours worked and for overtime wages as

required by the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”).
         Case 1:21-cv-02257-MLB Document 1 Filed 06/02/21 Page 2 of 10




                         JURISDICTION AND VENUE

      2.     This is an action for unpaid wages, including overtime wages, under the

FLSA. Pursuant to 28 U.S.C. § 1331, this Court has federal question jurisdiction

over this Complaint.

      3.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events and omissions giving rise to this Complaint

occurred within the Northern District of Georgia.

                                    PARTIES

      4.     Plaintiff is a citizen of the United States of America and a resident of

the State of Virginia.

      5.     Defendant is a for-profit business that is licensed to conduct business

in Georgia. Defendant is headquartered at 635 Hwy 74 S, Peachtree City, Georgia

30269.

      6.     Defendant may be served with process via its registered agent:

Corporation Service Company, 2 Sun Court, Suite 400, Peachtree Corners, Georgia

30092.

      7.     Defendant was the employer of Plaintiff as defined by the FLSA at all

times relevant to this Complaint.




                                         2
         Case 1:21-cv-02257-MLB Document 1 Filed 06/02/21 Page 3 of 10




        8.    At all relevant times, Defendant was an employer engaged in interstate

commerce within the meaning of the FLSA, 29 U.S.C. § 206 and § 207.

        9.    Upon information and belief, Defendant had gross annual revenues in

excess of $500,000.00 at all relevant times.

        10.   Defendant employed Plaintiff from August 2017 through on or about

October 4, 2019. Plaintiff’s last job position with Defendant was Senior Technician.

        11.   At all times relevant to this Complaint, Defendant classified Plaintiff as

a non-exempt employee.

        12.   At all relevant times, Defendant maintained a practice of paying

Plaintiff a weekly rate that did not compensate her for all compensable hours and

failed to pay her all owed overtime compensation.

                             STATEMENT OF FACTS

        13.   Plaintiff was hired by Defendant in August 2017 as a crew member.

        14.   Plaintiff was promoted to the position of Foreman Trainee in January

2018.

        15.   After successfully completing training, Plaintiff was promoted to the

position of Foreperson in February 2018.

        16.   In January 2019, Plaintiff was promoted to the position of Senior

Technician.

                                           3
        Case 1:21-cv-02257-MLB Document 1 Filed 06/02/21 Page 4 of 10




      17.   Defendant terminated Plaintiff on or about October 4, 2019.

      18.   At all relevant times, Plaintiff was classified by Defendant as a non-

exempt employee.

      19.   During the time that Plaintiff worked as a Foreperson, she performed

pre- and post-shift work for which she was not compensated. This work included

cleaning and sharpening tools, inventorying the materials used (chemicals, tarps and

tools), payroll, loading and unloading the Utility Terrain Vehicle (“UTV”), picking

up other crew members to take them to a job site, and ensuring crew members took

the required company tests.

      20.   Plaintiff estimates that she spent 11-14 hours per week on these tasks

from January 1-December 31, 2018.

      21.   These unpaid pre-shift and post-shift hours, if properly counted, would

have caused Plaintiff’s weekly hours worked to exceed 40, and therefore should have

been compensated at her overtime rate of pay.

      22.   In addition, as both a Foreperson in 2018 and as a Senior Technician

from January 1, 2019 through her termination on October 4, 2019, Plaintiff was not

compensated for monthly travel time between her home in Danville, Virginia and

her out-of-town work location(s).

      23.   Out-of-town work locations were assigned by Defendant.

                                         4
        Case 1:21-cv-02257-MLB Document 1 Filed 06/02/21 Page 5 of 10




      24.    The FLSA provides that when employers require that employees travel

away from their home communities overnight, “travel away from home is clearly

worktime when it cuts across the employee’s workday.” 29 C.F.R. § 785.35; see

also WHD Opinion Letter FLSA-292 (Jan. 9, 1951) (concluding that compensable

time includes “all time spent in such travel during the hours which correspond to

[the employee’s] normal working hours, including those hours on Saturday and

Sunday which correspond to [the employee’s] normal working hours on other day

of the week.”)

      25.    During the time she worked as a Foreperson, Plaintiff estimates that she

traveled between out-of-town worksites from her home in Danville, Virginia

approximately twice per month for which she was not compensated.

      26.    As a Senior Technician, Plaintiff estimates she spent 16-20 hours of

travel time each month traveling between home and her out-of-town work locations

for which she was not compensated during 2019.

      27.    If properly counted, these hours would have caused Plaintiff’s weekly

hours worked to exceed 40, and therefore should be compensated at her overtime

rate(s) of pay.




                                         5
        Case 1:21-cv-02257-MLB Document 1 Filed 06/02/21 Page 6 of 10




      28.    During the applicable statutory period, Plaintiff routinely worked in

excess of forty (40) hours in a workweek without receiving overtime compensation

of her overtime hours worked.

      29.    Defendant willfully engaged in a pattern of violating the FLSA, 29

U.S.C. § 201, et seq., as described in this Complaint in ways including, but not

limited to, failing to compensate Plaintiff for pre- and post-shift work, failing to

compensate Plaintiff for all travel time between her home and out-of-town work

location, and and failing to pay Plaintiff overtime compensation.

      30.    Defendant’s conduct constitutes a willful violation of the FLSA within

the meaning of 29 U.S.C. § 255.

      31.    As a result of the unlawful acts of Defendant, Plaintiff has been

deprived of wages for all hours worked in an amount to be determined at trial, and

is entitled to recovery of such amounts, liquidated damages, prejudgment interest,

attorneys’ fees and costs.

                                  COUNT ONE
                   Violations of the Fair Labor Standards Act
                     (Failure to Pay for All Hours Worked)

      32.    Plaintiff reasserts and incorporates by reference paragraphs 1 through

31 of this Complaint as if fully set forth herein.




                                           6
          Case 1:21-cv-02257-MLB Document 1 Filed 06/02/21 Page 7 of 10




      33.     The FLSA requires employers, such as Defendant, to minimally

compensate employees, such as Plaintiff, at the federal minimum wage for each hour

worked.

      34.     Defendant violated the FLSA by failing to compensate Plaintiff for pre-

and post-shift work during the time she worked as a Foreperson.

      35.     Defendant required Plaintiff to perform the following pre- and post-

shift job duties without compensation: cleaning and sharpening tools, inventorying

the materials used (chemicals, tarps and tools), payroll, loading and unloading the

UTV, picking up other crew members to take them to a job site, and ensuring crew

members took the required company tests.

      36.     Defendant violated the FLSA by failing to compensate Plaintiff during

the time she spent performing pre- and post- shift work from January 1-December

31, 2018.

      37.     Defendant also violated the FLSA by failing to compensate Plaintiff for

monthly travel between her home in Danville, Virginia to her out-of-town work

location(s) from January 1, 2019 through her termination on October 4, 2019.

      38.     Plaintiff estimates she spent 16-20 hours of travel time each month

traveling between home and her out-of-town work locations for which she was not

compensated during 2019.

                                          7
        Case 1:21-cv-02257-MLB Document 1 Filed 06/02/21 Page 8 of 10




      39.    At all relevant times, Defendant failed to maintain accurate records of

Plaintiff’s actual work hours in violation of the FLSA’s recordkeeping requirements.

      40.    From January 2018 through October 2019, Defendant required,

suffered and/or permitted Plaintiff to work without paying Plaintiff for all hours

worked each workweek.

      41.    As the direct and proximate result of Defendant’s unlawful conduct,

Plaintiff has suffered lost income and other damages.

      42.    Defendant’s conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. §255(a). Defendant knew or showed

reckless disregard for the fact that its pay practices were in violation of the law.

      43.    As a result of the unlawful acts of Defendant, Plaintiff has been

deprived of wages for all hours worked in an amount to be determined at trial, and

is entitled to recovery of such amounts, liquidated damages, prejudgment interest,

attorneys’ fees and costs.

                                  COUNT TWO
                            Fair Labor Standards Act
                     (Failure to Pay Overtime Compensation)

      44.    Plaintiff reasserts and incorporates by reference paragraphs 1 through

43 of this Complaint as if fully set forth herein.




                                           8
        Case 1:21-cv-02257-MLB Document 1 Filed 06/02/21 Page 9 of 10




      45.    From January 2018 through October 2019, Defendant required,

suffered and/or permitted Plaintiff to work more than forty (40) hours per week

without paying Plaintiff time and one-half her regular hourly rate for all hours

worked over forty (40) in a week.

      46.    From January 2018 through October 2019, Plaintiff consistently

worked more than forty (40) hours per week but was not paid time and one-half her

regular hourly rate(s) of pay for any and all hours worked over forty (40) per week.

      47.    Defendant failed to maintain accurate records of Plaintiff’s actual hours

in violation of the FLSA’s recordkeeping requirements.

      48.    As the direct and proximate result of Defendant’s unlawful conduct,

Plaintiff has suffered a loss of income and other damages.

      49.    Defendant’s conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. §255(a). Defendant knew or showed

reckless disregard for the fact that the pay practices were in violation of the law.

      50.    As a result of the unlawful acts of Defendant, Plaintiff has been

deprived of overtime wages at a rate of one and one-half her regular hourly rate of

pay for any and all hours worked over forty (40) per week in an amount to be

determined at trial, and is entitled to recovery of such amounts, liquidated damages,

prejudgment interest, attorneys’ fees and costs.

                                           9
          Case 1:21-cv-02257-MLB Document 1 Filed 06/02/21 Page 10 of 10




                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays for relief as follows:

      (a)     For a trial by jury;

      (b)     For a finding that Defendant violated Plaintiff’s rights as set forth

herein;

      (c)     For a judgment in Plaintiff’s favor for unpaid wages, liquidated

damages, prejudgment interest on unpaid wages, and reasonable attorneys’ fees and

costs in accordance with the FLSA;

      (d)      For all other legal and equitable relief as may be appropriate to

effectuate the purposes of the FLSA, and

      (e)     For such other relief as this Court deems proper and just.

      Dated this 2nd day of June, 2021.

                                               Respectfully submitted,

                                               /s/Beth A. Moeller
                                               Beth A. Moeller
                                               Georgia Bar No. 100158
                                               bmoeller@moellerbarbaree.com
                                               MOELLER BARBAREE LLP
                                               1175 Peachtree Street, N.E.
                                               Suite 1850
                                               Atlanta, Georgia 30361
                                               Telephone: (404) 748-9122



                                          10
